Luke, J.
The defendant’s conviction of voluntary manslaughter was unauthorized by the evidence, and the court erred in refusing to grant a new trial.

Judgment reversed.


Broyles, O. J., and Bloodworth, J., concur.

James M. Patterson testified as to the defendant’s threat “to get five or six” persons not named, wbo had caused his wife, and himself to have trouble. The witness said nothing as to when the threat was made. Rufus Carroll testified that in the spring preceding the killing of Watkins, which occurred in December, he heard the defendant say, in regard to Watkins, that he (the defendant) was “going to shoot his horns oif.”
The defendant, in his statement at the trial, said that he shot Watkins to save his own life; that it seemed he had. to do it or be killed himself; that he was frightened when Watkins threatened to cut his throat and went to striking in his face; that Watkins was striking and he (the defendant) was backing all the time until he (the defendant) “struck the far end of the porch;” that when he “throwed” his “gun” on Watkins it was knocked down by the left hand of Watkins, and Watkins continued striking as fast as he could; that he did not know what Watkins had against him when Watkins raised up and drew the knife, and did not know until then that Watkins was “mad” with him; that the last time he had seen Watkins was when'Watkins stayed all night at his house in the spring; that he had never had anything against Watkins, and did not remember telling anybody that he had; and that he was carrying the “gun” because of threats of a “slacker” that he had helped to catch.
Herbert Clay, B. L. Smith, for plaintiff in error,
John T. Dorsey, solicitor-general, William Butt, contra.